 W. D. HADEN COMPANY581W. D. Haden CompanyandSeafarers'InternationalUnion ofNorth America, Atlantic and Gulf District, Harbor and InlandWaterways Division, AFL-CIOandHadenEmployees' Associa-tion.Case No. 39-CA-571.November 25, 1957DECISION AND ORDEROn May 7, 1956, a charge was duly filed in this proceeding whichdesignated the Charging Union as "Seafarer's International Union,Inland, Boatmen and Waterway Division."The complaint whichwas issued by the Regional Director for the Sixteenth Region on July25, 1956, designated the Charging Union as "Seafarers' InternationalUnion, Inland, Boatmen & Waterway Division, AFL-CIO." At theopening of the hearing, which was conducted before Trial ExaminerEarl S. Bellman from September 11 to 17, 1956, counsel for the Gen-'eral Counsel moved to amend all the formal papers in the proceedingto show the name of the Charging Union to be "Seafarers' Interna-tional Union of North America, Atlantic and Gulf District, Harborand Inland Waterways Division, AFL-CIO," herein referred to asthe Division.Upon agreement of all the parties, the motion wasgranted.The Trial Examiner issued his Intermediate Report in this pro-ceeding on March 19, 1957, designating the Division, in accord withthe agreement of the parties, as the Charging Party.Exceptions andsupporting briefs were filed by the Respondent on April 5 and by theHaden Employees' Association on April 9, 1957.Thereafter, onApril 29, 1957, the Seafarers International Union of North America,Inlandboatmen's Union of the Pacific, AFL-CIO, herein referred toas the International, filed with the Board a document which is entitled"Motion for Administrative Determination of Compliance Status ofCharging Party," and which bears the same caption as the Inter-mediate Report except that the name of the International is sub-stituted for that of the Division.On May 15, 1957, at the suggestionof the Executive Secretary of the Board, the International servedcopies of the Motion upon the other parties to this proceeding.The Motion asserts that the union which authorized the filing ofthe charge, and which should have been named on the charge andthroughout the proceeding as the Charging Union, was the Interna-tional, and, further, that the various designations which appeared atdifferent stages of this proceeding were due to a series of inadvertencesby individuals representing the real Charging Union or divisions ofthat union.'On the basis of these assertions, and of supporting afli-I C.M. Tannehill, who signed the charge as "Agent," was at that time port agent forSeafarers International Union of North America, Atlantic and Gulf District, AFL-CIO.According to his affidavit attached to the Motion, different branches of the International,119 NLRB No. 78. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDdavits attached to its Motion, the International "moves that the Board,as a matter of administrative determination, recognize it as the actualCharging Party," and that the Board reopen the record, if necessary,in order to effect this change in designation.We are administratively advised that Board records show no labororganization by the name set forth in either the charge or the com-plaint, and, therefore, contain no compliance history as to any suchnamed labor organization; that the Division, which the parties agreedat the hearing to substitute as the Charging Union, first came intocompliance with the filing provisions of Section 9 of the Act in De-cember 1956; and that the International, whose name it is now movedto substitute as the real Charging Party, has been in compliance withthese provisions of the Act at all relevant times.The Motion, in its text, seeks an administrative change in thename of the Charging Party. It appears, however, that the chargeand the complaint name orgqnizations which are either nonexistentor not in compliance with the filing requirements of the Act, andthat all the parties, including the representative of the ChargingUnion, agreed at the hearing to substitute for the names in the chargeand complaint the name of an organization which does exist, butwhich first came into compliance more than 4 months after the com-plaint was issued, and more than 3 months after its name was sub-stituted at the hearing. It is now proposed, nearly a year afterthe charge was filed, and after the close of the hearing, the issuanceof the Trial Examiner's Intermediate Report, and the filing of briefsand exceptions by some of the parties, that the Board substitute thename of an organization which was in compliance at the critical time.for the naive of one which was not. It is true that the name nowsought to be substituted is the parent international of the organization named by stipulation at the hearing.The Act, however, forbidsthe Board to issue a complaint "pursuant to a charge made by a labororganization . . . unless such labor organization and any nationalor international labor organization of which such labor organizationis an affiliate or constituent unit" are in compliance.Even assuming,,as the Motion asserts, that the designation of any union other thanthe International was inadvertent, the Board's standards for compliance with the filing requirements of the Act are applied strictly,without exception being made for failure to meet those standardsthrough inadvertence or negligence.2As the Charging Party did notdesignate a complying union in the charge, and agreed at the hearingto substitute the name of a noncomplying union, we find no merit inits request, made 9 months after the complaint was issued and nearlyincluding the Division, had participatedin organizing employees of the Respondent andother tugboat employees in the Houston area.2 SeeSouthern Waste Material Co., Inc.,115 NLRB1273;Monsanto Chemical Company,115 NLRB 702 ;WestonBiscuit Company, Inc.,117 NLRB 1206. LOCAL 169583a year after the charge was filed, that we now administratively changethe record to designate a complying union as the Charging Party.Weshall, therefore, deny the Motion.Accordingly, as the record now shows that the union named inthis proceeding as the Charging Party was not in compliance when thecomplaint was issued,3 we shall dismiss the complaint herein.4[The Board dismissed the complaint.]MEMBERSMUIRDOCKandJENKINStook no part in the considerationof the above Decision and Order.8N. L. R. B. v. Thomas W. Dent,at at.,d/b/a Dant & Russell, Ltd.,344 U. S. 375.4 Because we are dismissingthe complaint upon compliance grounds, we do not pass uponthe merits of the unfair labor practice charges.Local 169, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIOand W. H.Condo,Brick Contractor andMason Contractors Association of East St. Louis.Case No.14-CC-97.November 25,1957DECISION AND ORDEROn February 8, 1957, Trial Examiner Reeves R. Hilton issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in a copy of the IntermediateReport attached hereto.Thereafter the General Counsel filed excep-tions to the Intermediate Report together with a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Murdock, Bean, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was conunitted.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge, as amended,filed by W. H. Condo,Brick Contractor, hereincalledCondo,against Local 169, United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIO,herein called the Respondent or the Union, the General119 NLRB No. 81.